Citation Nr: 0903069	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected right leg scar due to fascial release.

3.  Entitlement to an increased (compensable) rating for the 
service-connected left leg scar due to fascial release.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from September 1977 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied claims for increased (compensable) 
ratings for the service-connected bilateral hearing loss and 
right and left leg scars due to fascial release.  

The issues of entitlement to increased (compensable) ratings 
for the service-connected right and left leg scars due to 
fascial release are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has no worse than Level VI hearing in the right 
ear and no worse than Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and 
VII, Diagnostic Code 6100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated August 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, subsequent duty-to-assist letters 
were sent to the veteran after the initial adjudication, in 
June 2004, February 2008, and June 2008, and the June 2008 
letter in particular, provided notice of how disability 
ratings are assigned and included the specific rating 
criteria pertaining to hearing loss.  A Supplemental 
Statement of the Case (SSOC) was also sent to the veteran in 
June 2008.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the hearing loss, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected bilateral hearing loss.  Service connection for 
hearing loss was established in July 1986.  At that time, a 
noncompensable rating was assigned.  The veteran asserts that 
his hearing loss is worse than the rating assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

To warrant the assignment of a compensable rating for 
bilateral hearing loss, the evidence must show that the 
hearing loss rises to the requisite level of severity as 
proscribed in 38 C.F.R. § 4.85, DC 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

A private audiogram in April 2000 revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
70
LEFT
40
40
35
35
45

A private audiogram from March 2002 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
50
55
80
LEFT
25
25
25
30
45


A private audiogram from March 2003 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
55
80
LEFT
30
40
40
40
65

VA audiological examination in September 2003 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
70
70
LEFT
35
35
40
40
50

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
70 in the right ear and 41 in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 92 percent in the left ear.  The 
diagnosis was moderately severe to severe mixed hearing loss 
in the right ear and mild to moderate sensorineural hearing 
loss in the left ear.  Applying these figures to Table VI at 
38 C.F.R. § 4.85, the veteran has Level III hearing in the 
right ear and Level I hearing in the left ear.  Because the 
puretone thresholds at 1000-4000 in the right ear are all 55 
db or above, Table VIa may be used to obtain the hearing 
level in the right ear.  Table VIa assigns a Level VI hearing 
for puretone threshold average of 70.  Applying these levels 
to Table VII at 38 C.F.R. § 4.85 corresponds with a 
noncompensable rating.  

An April 2006 VA otolaryngology clinic note shows that the 
veteran complained of tenderness in both ears.  On 
examination, the right ear did not appear to have an 
effusion, although it was obvious that he had a retracted ear 
drum superiorly.  The sharp process of the malleolus was very 
prominent protruding almost from the tympanic membrane.  
Examination of the left ear showed no significant 
abnormalities, other than possibly some slight retraction in 
the flaccida.  Nasal cavity was significant for anterior 
turbinate hypertrophy consistent with allergic rhinitis.

The audiogram was reviewed but it was not grafted out, so it 
made it somewhat difficult to interpret.  Bone scores on the 
right showed thresholds of 40 at 500 Hz. 35, at 1000 Hz. and 
50 at 2000 Hz.  His narris thresholds were of the same 
frequencies on the right were 65 at 500 Hz, 75 at 1000Hz, and 
85 at 2000 Hz, indicating a 25 to 40 decibel air bone gap in 
the right ear.  The left ear showed air conduction thresholds 
of 500 Hz. 45 decibels 1000 Hz. 45 decibels, and 2000 Hz 45 
decibels.  With bone conduction of 35 at 500 Hz, 40 at 1000 
Hz.  He had Type B tympanograms, bilaterally, with 80 percent 
discrimination in the right ear and 88 percent in the left 
ear.  The impression was history of noise exposure in the 
military with hearing loss, right greater than left and an 
apparent mixed loss in the right ear that was moderately 
severe to severe and a moderate sensorineural hearing loss in 
the left ear.

A May 2006 VA audiological progress note indicated that the 
veteran had extreme type C tympanograms.  An otolaryngology 
clinic note from the same day noted an assessment of right 
middle ear effusion.  A CT scan revealed fluid in the right 
middle ear and mastoid.  After discussing possible options 
with the doctor, the veteran elected to try the myringotomy 
tube in the right ear.  

A July 2006 VA otolaryngology clinic note indicated that the 
veteran was following up for his status post right 
myringotomy tube placement.  He was doing fairly well and 
denied any drainage.  He complained of fairly constant right 
sided ear canal itching with intermittent left ear canal 
itching.  He was having trouble with his hearing.  On 
examination, the tube was in place and there was no purulence 
noted.  The assessment was Eustachian tube dysfunction and 
aural itching.

A January 2007 VA otolaryngology clinic note shows that the 
veteran reported that his hearing aids were working well, 
despite his eustation tube dysfunction.  He had no otorrhea 
and no otalgia.  On examination, the tube was noted in the 
right ear, but appeared to be full of cerumen.  A retracted 
ear drum was also noted in that ear.  There was no fluid 
behind the eardrum.  The assessment was eustation tube 
dysfunction.  The veteran was instructed to start on a 
vinegar and water irrigation for use several times during the 
next several weeks to help clear out the tube.

VA audiological examination in February 2008 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
45
65
LEFT
20
30
30
20
40

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
50 in the right ear and 30 in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 96 percent in the left ear.  Applying 
these figures to Table VI at 38 C.F.R. § 4.85, the veteran 
has Level II hearing in the right ear and Level I hearing in 
the left ear.  This corresponds to a noncompensable rating 
under Table VII.  

The assignment of a compensable rating is not warranted.  
Although the April 2006 VA otolaryngology note appears to 
suggest a decrease in the puretone thresholds than was is 
shown on other examinations, complete examination results 
based on air conduction was not shown, and at the time of 
that report, the veteran was having increased difficulty 
hearing because of a eustation tube dysfunction that was 
later corrected with the placement of a myringotomy tube.  
Thus, the April 2006 examination report does not reflect the 
accuracy of the veteran's hearing loss, particularly given 
that the veteran's hearing improved after treatment.  

Similarly, the private audiometric testing results do not 
show speech discrimination scores; thus, they may not be used 
to determine the appropriate rating.  An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).

During the appeal period, the veteran had no worse than Level 
VI hearing in the right ear and Level I hearing in the left 
ear.  Applying these figures to Table VII results in a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (pertaining to situations where the veteran is deaf) 
and 4.86, (pertaining to exceptional patterns of hearing 
impairment), and the veteran's exceptional pattern of 
puretone thresholds of 55 or greater at 1000-4000 db results 
in Level VI hearing based on Table VIa.  That has already 
been considered and results in a noncompensable rating.  
There is no other pertinent medical evidence of record that 
would entitle the veteran to a compensable rating for 
bilateral hearing loss.

In reaching this decision, the veteran's contentions 
regarding the severity of his hearing loss have been 
considered.  There is no reason to doubt the credibility of 
the veteran with respect to his hearing loss disability.  The 
findings on the multiple examinations of record are 
consistent with the veteran's assertions that he has 
difficulty hearing, and that his hearing loss may have, in 
fact, worsened since the initial grant of service connection.  
Regardless of whether or not the veteran's hearing may have 
worsened since the original grant of service connection for 
hearing loss, the objective findings on examination do not 
allow for the assignment of a compensable rating in this 
case.  The Board is bound by the mechanical formula provided 
by regulation for the assignment of ratings for service-
connected hearing loss, and is without authority to grant a 
compensable rating in this case, as the veteran's hearing 
loss has not worsened to a level that warrants a compensable 
rating.  Although unfortunate, the numeric designations in 
this case do not correlate to a compensable disability 
rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for the service-connected 
bilateral hearing loss; there is no doubt to be resolved; and 
an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.


REMAND

The veteran seeks increased (compensable) ratings for the 
service-connected scar of the right leg status post fascial 
release and scar of the left leg status post fascial release.  

The service medical records also show that the veteran 
complained of leg pain as early as 1979.  A September 1979 
clinical record shows that the veteran complained of pain 
down the left anterior ankle and calf.  Examination revealed 
a single lump on the distal anterior left leg.  There was 
minimal tenderness, and the impression was early varicosity.  

In January and February and March 1980, the veteran was 
evaluated for bilateral muscle herniation, although there was 
no bulging at the time of the examinations in January or 
March 1980, the veteran explained that the small fascial 
hernias were only present post-exercise, according to the 
February 1980 examiner.  

In September 1980, the veteran complained of slight muscle 
cramps in the lower leg when running.  On examination, the 
veteran's leg was slightly swollen.  

A December 1981 clinical record indicates that the veteran 
reported bilateral lower leg pain for the past 2 to 3 years, 
that was generally increased with running.  No obvious 
fascial hernia was noted, and the impression was anterior 
compartment syndrome related to overuse syndrome.  Other 
service medical records from that time-period noted muscle 
hernias bilaterally.  

The veteran underwent a bilateral leg fasciotomy in July 
1982.

Various consultation reports between 1982 and 1984 
consistently show that the veteran had a bilateral fasciotomy 
for anterior compartment syndrome, but remained symptomatic 
after the surgery.  He continued to complain of pain in the 
legs with running and marching.  A January 1983 report, for 
example, shows that the veteran had a possible recurrence of 
compartment syndrome, and a January 1984 report noted that 
the veteran's left anterior compartment seems slightly 
swollen.  The assessment was bilateral compartment syndrome.  

A July 1984 consultation sheet noted an assessment of normal 
EMG study without evidence of entrapment neuropathy, although 
there was decreased sensation around the scars, bilaterally.

At the time of the original claim of service connection, the 
veteran reported to a VA examiner in June 1986, that he first 
noted painful knots on the right anterior lateral border of 
both legs back in 1978.  Service medical records support the 
veteran's report, and the veteran underwent a resection of 
the nodules in 1982.  He was told that they were muscle 
hernias and there has been no recurrence.  Nevertheless, the 
June 1986 examiner noted that the veteran continued to have 
pain, which was worse with running. The scars on both legs 
were well-healed.  The examiner's assessment was:

Residual muscle hernias both legs - Unusual 
presentation.  There is no evidence of significant 
neurological deficit.  He has excellent muscle tone and 
strength.  NO evidence of a myopathy clinically.  
Unknown etiology for this sudden occurrence of bilateral 
hernias probably congenital.  The patient has normal 
musculoskeletal and neurological exam with the exception 
of well-healed scar.  

Despite what the service medical records showed, and despite 
the veteran's continued complaints of pain after service, the 
RO granted service connection for the scars associated with 
the bilateral leg fasciotomies, and nothing more.  

The current medical evidence of record shows that the veteran 
has a vascular disability.  He was admitted to the hospital 
and treated on an emergent basis in September 2001 because of 
deep vein thrombosis (dvt).  He was started on Coumadin, and 
has a diagnosis of chronic dvt.  

The veteran asserts that his leg pain began in service and 
has continued to the present.  The RO, however, determined 
that the dvt was not secondary to the service-connected 
bilateral leg fasciotomy scars.  As such, an increased rating 
was denied, and a separate grant of service connection for 
dvt was also denied.  

Although the dvt may be unrelated to the service-connected 
status post fasciotomy scars, the fact remains that the 
veteran had pain in his legs during service, both before, and 
following the muscle hernia repair.  He was diagnosed with 
compartment syndrome, and complains of the same pain 
currently.  No medical opinion by a medical professional has 
been obtained to determine if the veteran has a vascular 
disability manifested by pain in the lower legs that was 
first shown during service.  

In March 2005, the RO obtained a VA medical opinion regarding 
a possible link between the veteran's dvt and his fascial 
release in the lower compartment of both legs.  The examiner 
simply opined that the veteran's fascial release surgeries 
were not the cause of his dvt, because the examiner did not 
see how a simple fascial release in the anterior lower 
compartment of both legs could result in a hypercoagulable 
state.  

The VA examiner opined that the fascial release surgery did 
not cause the dvt; however, he did not answer the question of 
why the veteran continued to have the same pain in his legs 
before the fascial release surgery, after the fascial release 
surgery, and currently.  It is acknowledged that the fascial 
release surgery dealt with a muscular disability and dvt is 
clearly a vascular issue, but it remains unclear whether the 
veteran developed the vascular issue during his period of 
active service.  

Given the circumstances in this case, and the service medical 
records in particular, which show consistent complaints of 
leg pain before and after the muscle hernia repair, a VA 
examination is necessary and a medical opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
leg pain, including any vascular 
disability as well as any muscular 
disability, not already associated with 
the claims file.  

2.  Schedule the veteran for VA 
examinations of the arteries, veins, and 
muscles to determine the current severity 
of the service-connected scars, status 
post fascial release surgery in terms of 
the Rating Schedule.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  The examiner should 
provide a detailed summary of the 
frequency, duration, and severity of the 
veteran's leg pain, including whether the 
veteran's leg pain due to the dvt, or 
other vascular disorder, may have caused 
or aggravated the muscle hernias, and/or 
whether any vascular disorder had its 
onset during service.  The examiner should 
also address the veteran's complaints of 
continuity of symptomatology since 
service.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


